IN THE COURT OF APPEALS OF TENNESSEE
                       WESTERN SECTION AT NASHVILLE


RICKYE D. ANDERSON,                      )
                                         )
             Plaintiff/Appellant,        ) Rutherford Chancery No. 91DR-506
                                         )
VS.                                      ) Appeal No. 01A01-9704-CH-00186
                                         )
L. LOIS ANDERSON,

             Defendant/Appellee.
                                         )
                                         )
                                         )
                                                              FILED
                                                                 March 6, 1998

                                       ORDER                  Cecil W. Crowson
                                                             Appellate Court Clerk

      Appellant has filed a petition to rehear which, after due consideration is

respectfully denied.

      So ordered this _______ day of March, 1998.




                                                              HIGHERS, J.




                                                              FARMER, J.




                                                              TOMLIN, Sr. J.